Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to IDS filed on 7/18/2022.
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken alone or in combination fail to teach the as recited in independent claims 1 and 4.

The closest cited prior arts--
USPGN 2014/0013313 by Eker et al. teaches a dataflow program development tool.  
USPGN 2009/0106011 to Chen et al., discloses a graphical user interface with various interconnected types to generate computer programs.
USPG 2015/0161214 to Kali et al., discloses detecting patterns across multiple input data streams.

The above recited references, alone or in combination, does not appear to disclose --
“identifying a set of reactive functions and parameters corresponding to patterns of data in the streams; identifying a set of handling functions and parameters for transforming data matching declared patterns; and identifying a set of timed events against which patterns of data flow are compared; creating a dataflow program based on at least one of the identifying a plurality of potential data streams, identifying a set of reactive functions and parameters corresponding to patterns of data in the streams, identifying a set of handling functions and parameters for transforming data matching declared patterns, or identifying a set of timed events against which patterns of data flow are compared; providing the dataflow program as input to a two-phase translation tool comprising a first-phase translation tool incorporating a matcher generator for translating program statements, and a second-phase translation tool for generating optimized platform-specific hardware instructions corresponding to the translated statements for execution on a hardware platform; and receiving the output of each phase of the translation tool.” in claim 1, 18, 21; and 
“allowing the user to specify a pattern matching operation for a first type of block through the graphical user interface; allowing the user to specify generating of a computer package of code executable on a target hardware platform that is an implementation of the dataflow program specified by the user using the graphical user interface; and automatically generating computer source code that corresponds to the dataflow program the user specified using the graphical user interface, wherein the automatically generating computer source code comprises implementing the pattern matching operation using a state machine reflecting a technique that processes data of an input stream of a producer without backtracking.” In claim 23.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.        The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PHILIP WANG/Primary Examiner, Art Unit 2197